Title: To James Madison from Washing, 9 October 1813
From: Washing
To: Madison, James


Sir,Washington October 9. 1813.
Having had the honour of being introduced to you by his Excellency the Vice President of the United States & Jonathan Russell Esquire, late Minister at the Court of London, I have waited here some days in the hope of having the honour of a personal interview with you, but being informed that you have for some time delayed your return to this City, & being unwilling to trouble you at your Country residence with an application of this sort, I leave this my request with the Honble mr Tucker to be presented you. Beging leave to represent to you, that I am a native of Canton in China. That partly for Commercial objects & partly for the gratification of seeing America, I embark’d at Canton in the Month of December last, on board the American ship Sally, Richard M. Field Master, bound for Boston, with a considerable quantity of Merchandize on board, belonging to my Brother & myself, & had the good fortune to arrive safe at Plymouth (in Boston Bay) on the 11th of April last, having very narrowly escaped Capture by two British Frigates, then cruising off Boston harbour. Being now desirous of returning to my native Country (which the existing War between the U States & England, prevents my doing, without great hazard of Capture by the latter power) I beg leave to request of the American Government their protection, so far as to grant me a Flag (or Cartel) to return to Canton in an American Vessel in ballast, (my property I shall cause to be remitted to Canton, through Europe).
Shou’d the American Government be pleased to grant me this request, I have it in contemplation to make application to the British Admiral (recently on this station, but now at Halifax) for a similar protection (provided such application shou’d not be considered as contravening the Laws of the United States). Mr Philip Ammidon an American Gentleman residing in Boston, (under whose protection I came out to this Country from Canton & who I have consider’d my friend & protector ever since my arrival) now wishing to return to Canton for Commercial objects, I solicit also may be granted the same protection & favour which I have asked for myself.
I make this request with the more confidence, from the relations of amity subsisting between the United States & the Emperor of China, which I hope may long be continued. I am Sir with great respect Your Most ob. & very hble Servant

Washing
